                                                                OR\o\\\lAL
        Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 1 of 20




Approved :
             ~~
              d~, ·_                         __..1. .9. . MAG 11193
             ALEXANDER LI
             Assistant United States Attorney

             THE HONORABLE ROBERT W. LEHRBURGER
Before :
             United States Magistrate Judge
             Southern District of New York

 ---- - --- - - --- ----------- - --------   X
                                                     SEALED COMPLAINT
 UNITED STATES OF AMERICA
                                                     Violations of 18
                -   v. -                             u . s . c . §§ 1349 ,
                                                     1028A , and 2
  OLADAYO OLADOKUN ,
  FAROUK KUKOYI ,                                    COUNTY OF OFFENSE :
  BALDWIN OSUJI ,                                    New York
  HENRY OGBUOKIRI ,
  JOSHUA HICKS ,
  ANTHONY LEE NELSON ,
  DERRICK BANKS ,
   IBRAHIIMA DOUKOURE ,
   JAMAR SKEETE ,
   PAUL YAW OSEI , JR .,
   KOWAN POOLE ,
   DARREL WILLIAMS ,
    DARYL BARTLEY ,
    GARNET STEVEN MURRAY - SESAY ,
      a/k/a STEVEN GARNET
            MURRAY - SESAY , and
    ANDREW HEAVEN ,
                            Defendants .

   -- - --- - ------------------------ - -       X

   SOUTHERN DISTRICT OF NEW YORK , ss .:

        DANIEL ALESSANDRINO , being duly sworn , deposes and says that
   he is a Detective with the New York City Police Department
   (~NYPD"), and charges as follows :

                                 COUNT ONE
              (Conspiracy to Commit Bank Fraud and Wire Fraud)

        1.   From at least in or about April 2018 up to and including
   at least in or about September 2019 , in the southern District of
      Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 2 of 20




New York and elsewhere , OLADAYO OLADOKUN , FAROUK KUKOYI , BALDWIN
OSUJI , HENRY OGBUOKIRI , JOSHUA HICKS , ANTHONY LEE NELSON , DERRICK
BANKS , IBRAHIIMA DOUKOURE , JAMAR SKEETE , PAUL YAW OSEI , JR ., KOWAN
POOLE , DARREL WILLIAMS , DARYL BARTLEY , GARNET STEVEN MURRAY - SESAY ,
a/k/a    STEVEN  GARNET   MURRAY - SESAY , and ANDREW    HEAVEN ,   the
defendants , and others known and unknown , willfully and knowingly
did combine , conspire , confederate , and agree , together and with
each other , to commit bank fraud , in violation of Title 18 , United
States Code , Section 1344 , and wire fraud , in violation of Title
18 , United States Code , Section 1343 .

      2.    It was a part and object of the conspiracy that OLADAYO
OLADOKUN , FAROUK KUKOYI , BALDWIN OSUJI , HENRY OGBUOKIRI , JOS HUA
HICKS , ANTHONY LEE NELSON , DERRICK BANKS , I BRAH I IMA DOUKOURE ,
JAMAR SKEETE , PAUL YAW OSEI , JR ., KOWAN POOLE , DARREL WILLIAMS ,
DARYL BARTLEY , GARNET STEVEN MURRAY - SESAY , a/ k/ a STEVEN GARNET
MURRAY - SESAY , and ANDREW HEAVEN , the defendants , and others known
and unknown , willfully and knowingly , did execute and attempt to
execute a scheme and artifice to defraud financial institutions ,
the deposits of which were then insured by the Federal Deposit
Insurance Corporation , and to obtain moneys , funds , credits ,
assets , securities , and other property owned by , and under the
custody and control of , such financial institutions , by means of
false and fraudulent pretenses , representations , and promises , i n
violation of Title 18 , United States Code , Section 1344 .

      3.   It was a further part and object of the conspiracy that
OLADAYO OLADOKUN , FAROUK KUKOYI , BALDWIN OSUJI , HENRY OGBUOKIRI ,
JOSHUA HICKS , ANTHONY LEE NELSON ,         DERRICK BANKS ,   IBRAHIIMA
DOUKOURE , JAMAR SKEETE , PAUL YAW OSEI , JR ., KOWAN POOLE , DARREL
WILLIAMS , DARYL BARTLEY , GARNET STEVEN MURRAY - SESAY , a/k/a STEVEN
GARNET MURRAY - SESAY , and ANDREW HEAVEN , the defendants , and others
known and unknown , willfully and knowingly , having devised and
intending to devise a scheme and artifice to defraud , and for
obtaining money or property by means of false and fraudulent
pretenses , representations , and promises , would and did transmit
and cause to be transmitted by means of wire , radio , and television
communication in interstate or foreign commerce , writings , signs ,
signals , pictures , and sounds for the purpose of executing such
scheme and artifice , in vio l ation of Title 18 , United States Code ,
Section 1343 .

           (Title 18 , United States Code , Section 1349 . )




                                   2
J         Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 3 of 20




                                   COUNT TWO
                         (Aggravated Identity Theft)

          4.   From at least in or about April 2018 up to and including
    at least in or about September 2019 , in the Southern District of
    New York and elsewhere , HENRY OGBUOKIRI , JOSHUA HICKS , DERRICK
    BANKS , KOWAN POOLE , DARREL WILLIAMS , DARYL BARTLEY , and GARNET
    STEVEN MURRAY - SESAY ,   a/k/a STEVEN GARNET MURRAY - SESAY ,       the
    defendants , knowingly did transfer , possess , and use , without
    lawful authority , a means of identification of another person ,
    during and in relation to a felony violat~on enumerated in Title
    18 , United States Code , Section 1028A(c) , to wit , OGBUOKIRI , HICKS ,
    BANKS , POOLE , WILLIAMS , BARTLEY , and MURRAY - SESAY used the names
    and social security numbers of other persons to open bank accounts
    during and in relation to the bank fraud and wire fraud conspiracy
    charged in Count One of this Complaint .

        (Title 18 , United States Code , Sections 1028A(a) (1)     & (b) ,
                                  and 2 . )

         The bases for my knowledge and for the foregoing charges are ,
    in part , as follows :

         5.    I am a Detective with the NYPD assigned to the Financial
    Crimes Task Force . I have been employed by the NYPD for more than
    17 years . I have been personally involved in the investigation of
    this matter , and I base this affidavit on that participation , my
    conversations with other law enforcement agents and other
    individuals , my examination of reports and records , as well as my
    training and expertise . Because this affidavit is being submitted
    for the limited purpose of establishing probable cause , it does
    not include all the facts that I have learned during the course of
    the investigation . Where the contents of conversations of others
    are reported herein , they are reported in substance and in part .

                            Overview of the Scheme

          6.    As set forth below , there is probable cause to believe
    that from at least April 2018 to at least September 2019 , OLADAYO
    OLADOKUN , FAROUK KUKOYI , BALDWIN OSUJI , HENRY OGBUOKIRI , JOSHUA
    HICKS , ANTHONY LEE NELSON , DERRICK BANKS , I BRAH I IMA DOUKOURE ,
    JAMAR SKEETE , PAUL YAW OSEI , JR. , KOWAN POOLE , DARREL WILLIAMS ,
    DARYL BARTLEY , GARNET STEVEN MURRAY - SESAY , a/k/a STEVEN GARNET
    MURRAY - SESAY , and ANDREW HEAVEN , the defendants , participated in
    a bank and wire fraud scheme consisting of three key phases :

             a.    First , members of the conspiracy fraudulently
    opened more than 60 business bank accounts (the " Accounts " ) at


                                        3
      Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 4 of 20




national banks .   The Accounts were typically in the names of
corporate entities .    To open the Accounts , members of the
conspiracy presented the real personal identifying informat i on ,
including names and social security n umbers , of other people .

          b.    Second , membe r s of the conspiracy deposited into
the Accounts fraud money that they typically obtained from v i ctims
in one of two ways .

                i .  In some instances , members of the conspiracy
deposited stolen or forged checks .     For example , members of the
conspiracy obtained three checks that had been mailed by a national
sports league from Manh attan , New York , and deposited those checks
into Accounts that were newly opened in the names of the intended
recipients .

                  ii . In other instances , members of the conspiracy
fraudulently obtained wire and automated clearinghouse ( " ACH " )
transfers .    For example , a member of the conspiracy posing as a
victim ' s financial advisor caused the victim to wire money from a
bank branch in Manhattan , New York , to an Account controlled by
members of the conspiracy .

          c.    Third , members of the conspiracy accessed the fra u d
proceeds by transferring them into other Accounts or by withdrawing
cash .  Certain members of the conspiracy also maintained online
access to the Accounts , and they would monitor multiple Accounts
from the same electronic device .

     7.    To date , law enforcement has identified more than 100
fraudulent   transactions   in  furtherance   of  the  conspiracy ,
totalling more than $18 million .    The instances discussed below
are not intended to list each and every fraud transaction , but
rather are intended to provide illustrative examples and to
establish probable cause as to each defendant named herein.

                     The Sports League Check Fraud

     8.    Based on my discussions with other law enforcement
agents and other i ndividuals and my review of law enforcement
records , bank records , and surveillance videos and stills , I have
learned the following information , among other things :

             a.    On or about February 1 , 2019 , a national sports
league ("Victim- 1 " ) mailed three checks from Manhattan , New York :
 (1) a $202 , 374 . 72 check (" Check - 1 " ) to a major sports team
(" Victim- 2 " ) ; (2) a $67 , 266 . 56 check ( " Check - 2 " ) to a facility




                                      4
     Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 5 of 20




services firm (" Victim- 3 " ) ; and (3) a $85 , 649 . 68 check   ("Check -
3 " ) to a technology manufacturer (" Victim- 4" ) .

           b.    Victim-2 .

                     i .  On or about February 11 , 2019 , an individual
I recognized from a photograph in a law enforcement database as
GARNET STEVEN MURRAY - SESAY , a/k/a STEVEN GARNET MURRAY - SESAY , the
defendant , was recorded on surveillance opening an account
 (" Account - 1 " ) at a national bank ("Bank- 1 " ) in the name of Victim-
2 . To open Account - 1 , MURRAY - SESAY provided Bank- 1 with the name
of another person (" ID Victim- 1 " ) .      MURRAY - SESAY also provided
Bank- 1 with a social security number matching the actual social
security number of ID Victim-1 .

                   ii . On or about February 12 , 2019 , an individual
I recognized from a prior arrest photograph as HENRY OGBUOKIRI ,
the defendant , was recorded on surveillance depositing Check- 1
into Account - 1 .

                 iii. On or about March 10 , 2019 , OGBUOKIRI was
recorded on surveillance depositing a stolen $36 , 574 . 10 check
("Check- 4" ) intended for Victim-2 .     OGBUOKIRI deposited Check - 4
into an account ("Account - 2 " ) held in the name of Victim- 2 at a
national bank (" Bank- 2 " ) different from Bank- 1 .

                 iv . On or about March 16 , 2019 , OGBUOKIRI was
recorded on surveillance depositing a $19 , 750 . 65 check ("Check-
5 " ) purportedly written by a roofing company (" Shell Entity - 1 " ) to
Victim- 2 . OGBUOKIRI deposited Check- 5 into an account (" Account -
3 " ) held in the name of Victim- 2 at a national bank (" Bank- 3 " )
different from Bank- 1 and Bank-2 .

           C .   Victim-3.

                   i .  On or about February 14 , 2019 , OGBUOKIRI was
recorded on surveillance depositing Check - 2 into an account
("Account - 4 " ) held in the name of Victim- 3 at Bank- 1 .

           d.    Victim-4.

                i .     On or about February 7 , 2019 , an individual I
recognized from a prior arrest photograph as ANDREW HEAVEN , the
defendant , was recorded on surveillance depositing Check- 3 into an
account ("Account - 5 " ) held in the name of Victim- 4 at Bank- 2 .




                                     5
      Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 6 of 20




                  ii . On or about February 11 , 2019 , HEAVEN was
recorded on surveillance depositing a forged $89 , 763 . 10 check
(" Check- 6" ) into Account - 5 .

                    iii . On or about February 14 , 2019 , HEAVEN was
recorded on surveillance depositing a stolen $91 , 455 . 32 check
(" Check- 7 " ) intended for Victim- 4 into Account - 5 .

                iv . On or about March 14 , 2019 , OGBUOKIRI was
recorded on surveillance depositing a $58 , 672 . 45 check (" Check-
8") purportedly written by Shell Entity- 1 to Victim- 4 . OGBUOKIRI
deposited Check- 8 into an account (" Account - 6" ) held in the name
of Victim- 4 at Bank- 3 .

                     The Cookie-Linked Accounts

      9.   Based on my discussions with employees of Bank- 1 and
Bank- 2 and my research in the course of this investigation , I have
learned the following information , among other things :

           a.  Bank- 1 and Bank- 2 offer their customers online
access to the customers ' accounts .    When a customer attempts to
log on to an account held at Bank- 1 or Bank- 2 , the respective bank
logs certain information about the login attempt , including the
date and time of the login , the user ' s login name , and the user ' s
Internet Protocol (" IP " ) address .

          b.   When a customer attempts to log on to an account
held at Bank- 1 or Bank- 2 , the respective bank also generates a
unique identifier (a " Cookie " ) for the customer ' s device . A
particular Cookie remains associated with a particular device
until cleared by the bank or the user .

           c.  If a customer logs on to multiple accounts held at
the same bank from the same device , the Cookie does not change .
Therefore , if Bank- 1 ' s records reflect that two accounts are
accessed using the same Cookie , I know both accounts were accessed
by the same device . The same is true for Bank- 2 . I refer to bank
accounts linked in this manner as "Cookie - Linked Accounts ."

          d.    Cookie-Linked Accounts may also be identified in a
more complex manner .  In some cases , records of Bank- 1 or Bank- 2
will show that a first account and a second account share the same
Cookie , but , at a later time , the second account and a third
account share a different Cookie .    The Cookie may have changed
because the user changed devices , or because the user cleared his
Cookie cache .  Nevertheless , this pattern suggests that a single
user had access to all three accounts : A user with access to the



                                    6
      Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 7 of 20




second account had access to the first account (via the device
identified by the first Cookie) and had access to the third account
(via the device identified by the second Cookie) .     Therefore , in
this example , all three accounts are Cookie - Linked Accounts .

     10 . Based on my discussions with other law enforcement
agents , bank investigators , and other individuals , and my review
of reports , records , and surveillance videos and stills , I know
the following , among other things :

           a.    On or about February 19 , 2019 , a customer of Bank-
1 logged on to Account - 4 with a device identified by a particular
Cookie (" Cookie - 1 " ) from a particular IP address (" IP Address - 1 " ) .

          b.   On or about February 21 , 2019 , a customer of Bank-
1 logged on to Account-1 with Cookie-1 from IP Address - 1 .

          c.    On or about February 21 , 2019 , a customer of Bank-
1 logged on to an account held in the name of OLADAYO OLADOKUN ,
the defendant , with Cook_ie - 1 from IP Address - 1 .

          d.       On or about February 22 , 2019 , a customer of Bank-
1 logged on to Account - 1 with Cookie-1 from a particular IP address
("IP Address - 2 " ) different than IP Address - 1 .

           e.    Based on public network records , I know that the
internet service provider for IP Address-2 is a casino operator
("Operator - 1") located near Fort Lauderdale , Florida .

          f.   Based on records provided by Operator - 1 , I know
that on or about February 21 , 2019 and February 22 , 2019 , OLADOKUN
was physically present at a casino run by Operator - 1 located near
Fort Lauderdale , Florida .

          g.   Based on the foregoing , there is probable cause to
believe that OLADOKUN accessed Account - 1 , Account-4 ,     and a
personal account in his own name (which are all Cookie-Linked
Accounts held at Bank-1) between on or about February 19 , 2019 and
on or about February 21 , 2019 .

     11 . Based on my review of records provided by Bank-2 , I know
that the following accounts , among others , are all Cookie - Linked
Accounts held at Bank- 2 :

          a.    Account-2.  As set forth above , HENRY OGBUOKIRI ,
the defendant , deposited Check-4 into Account - 2 .




                                      7
      Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 8 of 20




           b.  Account-5.   As set forth above , ANDREW HEAVEN , the
defendant , deposited Check-3 , Check- 6 , and Check-7 into Account -
5.

             c.   An account ("Account-7") held in the name of Shell
Enti ty-1.     As set forth above , OGBUOKIRI deposited Check- 5 and
Check- 8 , which were drawn from Account - 7 , into Account - 3 and
Account - 6 , respectively .

          d.   An account ("Account-8")       held   in   the   name   of   a
staffing agency ("Victim-5").

                 i .  Based on my discussions with employees of
Bank- 2 , I know that when a customer opens a new business checking
account at Bank- 2 branch , a bank employee will typically lead the
customer to an automated teller machine (" ATM" ) at the branch ,
demonstrate the functions of the ATM, and instruct the customer to
make an opening deposit into the new account at the ATM .

                  ii . On or about December 21 , 2018 , OGBUOKIRI was
recorded on ATM surveillance making an opening deposit of $100
into Account - 8 . To open Account - 8 , OGBUOKIRI provided Bank- 2 with
the name of another person (" ID Victim- 2 " ) .        OGBUOKIRI also
provided Bank-2 with a social security number matching the actua l
social security number of ID Victim- 2 .

                    iii . On or about December 22 , 2018 , OGBUOKIRI was
recorded on surveillance depositing a stolen $ 82 , 636 . 24 check
(" Check - 9" ) intended for Victim- 5 into Account - 8 .

                  iv . On or about January 7 , 2019 , an indiv i dual I
recognized from a prior arrest photograph as DARYL BARTLEY , the
defendant , was recorded on surveillance depositing a $41 , 350 check
( " Check- 10") drawn from Account - 8 into an account ( " Account - 9" )
held in the name of a food processing company (" Shell Entity - 2 " )
at Bank-3 .

             e.   account ("Account-10")
                  An                           held in    the name     of   a
trade association ("Victim-6") .

                  i . On or about December 22 , 2018 , BARTLEY was
recorded on ATM surveillance making an opening deposit of $100
into Account - 10 . To open Account - 10 , BARTLEY provided Bank- 2 with
the social security number of another person (" ID Victim- 3 " ) .
BARTLEY also provided Bank- 2 with a name d i fferent than his own ,
but with a surname matching the actual surname of ID Victim- 3 .




                                    8
      Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 9 of 20




                 ii.   On or about March 21 , 2019 , an individual I
recognized from a driver ' s license photograph as OLADAYO OLADOKUN ,
the defendant , was recorded on surveillance depositing a stolen
$13 , 812 check (" Check- 11 " ) intended for Victim- 6 into Account - 10 .

          f .  An account ("Account-11"} held in a name similar to
that of a network infrastructure company ("Victim-7"}.

                i .  On or about December 17 , 2018 , an individual
I recognized from a prior arrest photograph as DARREL WI LLIAMS ,
the defendant , was recorded on ATM surve i llance making an opening
deposit of $100 into Account - 11.   To open Account - 11 , WILLIAMS
provided Bank- 2 with the name of another person (" ID Vi ctim- 4" ) .
WILLIAMS also provided Bank- 2 with a social security number
matching the actual social security number of ID Victim- 4 .

                   ii . On or about December 1 7 , 2018 , WILLIAMS was
recorded on surveillance depositing a stolen $148 , 886 . 35 check
(" Check- 12 " ) intended for Victim- 7 into Account - 11 .

          g.   An account ("Account-12"} held in          the name of a
surplus products company ("Shell Entity-3"}

                 i .   On or about January 16 , 2019 , a pharmaceutical
company ("Victim- 8 " ) issued a $130 , 000 wire transfer (" Wire - 1 " )
into an account (" Account - 13 " ) at Bank- 3 held in the name of an
investment company ( " Shell Enti ty- 4 " ) . On or about January 21 ,
2019 , Victim- 8 attempted to recall Wire - 1 on the basis of fraud .

                  ii . On or about January 17 , 2019 , a $28 , 750 check
(" Check-13 " ) drawn from Account - 1 3 was deposited into Account - 12 .

                     (1) On or about January 24 , 2019 and January
25 , 2019 , an individual I recognized from a driver ' s license
photograph as ANTHONY LEE NELSON , the defendant , was recorded on
surveillance withdrawing cash from Account - 12 .

                       (2)   On or about January 25 , 2019 , January 26 ,
2019 , and March 9 , 2019 , an individual I recognized from a driver ' s
license photograph as JOSHUA HICKS , the defendant , was recorded on
surveillance withdrawing cash from Account - 12 .

                      iii . On or about March 13 , 2019 , a $41 , 961 check
(" Check- 14 " ) drawn from Account - 15 (defined below) was deposited
into an account (" Account-14 " ) held at Bank- 1 in the name of Shell
En tity - 3 , i . e ., the same name as Account - 12 .




                                     9
     Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 10 of 20




               iv . On or about March 22 ,     2019 , NELSON            was
recorded on surveillance withdrawing cash from Account - 14 .

                  v.   On or about April 20 , 2019 , an individual
(" Victim- 9" ) made a $41 , 886 wire transfer (" Wire - 2 " ) from a Bank-
2 branch in Manhattan , New York into Account - 14 .          Victim- 9 made
the transfer based on an email request purportedly sent by Victim-
9 ' s financial advisor . In fact , the email was sent from a similar
but not identical email domain .

             h.  An account {"Account-15") held in the name of an
industrial    supplier {"Victim-10").  On or about March 6 , 2019 ,
OGBUOKIRI was recorded on surveillance depositing a stolen $57 , 777
check (" Check- 15 " ) intended for Victim- 10 i nto Account - 15 .

             i .   An account {"Account-16") held in the name of an
investment      company {"Victim-11").  On or about March 8 , 2019 ,
OGBUOKIRI was recorded on surveillance depositing a stolen
$29 , 144 . 38 check (" Check-16 " ) intended for Victim- 11 into Account -
16 .

             j .  An account {"Account-17") held in the name of a
logistics     company {"Victim-12").  On or about March 15 , 2019 ,
OGBUOKIRI was recorded on surveillance depositing a stolen
$139 , 409 . 86 check (" Check- 17 " ) intended for Victim- 12 into
Account - 17 .

                            The Osei Account

     12 . Based on my discussions with other law enforcement
agents , bank investigators , and other individuals , and my review
of reports and records , I know the following , among other things :

               a.    On or about December 10 , 2018 , a Bank- 2 affiliate
( " Victim- 13 " ) , which processed credit card payments for a hotel
(" Hotel - 1 " ) , received an email request to change the bank account
into which payments made to Hotel - 1 would be deposited .            The
sender , who purported to be a representat i ve of Hotel - 1 , sent
Victim- 13 a voided check that appeared to reflect an account held
in the name of Hotel - 1 , but was in fact an account (" Account - 18 "
or the " Osei Account " ) held in the name of " Osei Automotive LLC "
at a national bank (" Bank- 4" ) other than Banks - 1 through 3 .     The
registered owner of the Osei Account was PAUL YAW OSEI , JR ., the
defendant.

            b.   Between on or about December 14 , 2018 and on or
about January 8 , 2019 , Barik- 2 deposited into the Osei Account more
than $1 . 4 million in payments intended for Hotel - 1 .



                                     10
     Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 11 of 20




             c.    On or about December 17 , 2018 , a $73 , 857 check
( " Check-18 " ) drawn from the Osei Account was deposited into an
account ( " Account - 19 " ) at Bank- 2 held in the name of an entity
(" Shell Entity-5 " )     Check - 18 was signed by OSEI .

                 i .  On or about January 17 , 2019 , Account - 19
received a $71 , 400 check ("Check-19 " ) drawn from Account - 13 . As
discussed above , Account - 13 fraudulently received a $130 , 000 wire
from Victim-8 .

               d.    On or about December 18 , 2018 , an $18 , 346 check
( " Check - 20 " ) drawn from the Osei Account was issued to HENRY
OGBUOKIRI , the defendant . Check-20 was signed by OSEI .

                 The Dynamic Construction Accounts

     13 . Based on my discussions with other law enforcement
agents , bank investigators , and other individuals , my review of
reports , records , and surveillance videos and stills , and my review
of phone contents and Apple iClou d device bac kups collected
pursuant to search warrants , I know the following , among other
things :

          a.    I have reviewed messages on the phone application
WhatsApp exchanged between a device registered to an Apple iCloud
account held in the name of BALDWIN OSUJI , the defendant , and a
co-conspirator (" CC- 1 " ) displaying t h e name " Facemobb " and a
particular telephone number (" Telephone Number - 1 " )

                  i .   On or about February 21 , 2017 , FAROUK KUKOY I,
the   defendant ,     provided Telephone   Number -1    to  a  building
management company in connection with an application for a
residential lease . 1 KUKOYI also provided t h e building management
company with a copy of a driver ' s license bearing the name FAROUK
KUKOYI .   On or about December 28 , 2018 , OSUJI sent a WhatsApp
message to CC - 1 containing a screenshot showing a payment made to
"$Facemobb" and the name FAROUK KUKOYI .     I therefore believe that
CC- 1 is KUKOYI .

                ii . On or    about February 27 , 2019 , OSJUI sent
KUKOYI a WhatsApp message     containing the account name , account
number , and routing number   of an account (" Account - 20 " or " DC - 1 " )
at Bank- 1 held in the name    of " Dynamic Construction LLC " (" Shell
Entity - 6" ) .


1 Records provided by Sprint Corporation indicate that Telephone
Number - 1 is not subscribed in the name of FAROUK KUKOYI .


                                   11
     Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 12 of 20




                  i i i . On or about February 28 , 2019 , KUKOYI sent
OSJUI a WhatsApp message containing a photograph of an invoice for
$107 , 970 .   The invoice was purportedly issued by a company
("Vendor-1 " ) to a tube manufacturer located at a particular address
("Address-1").          Based on my research ,  I know that a tube
manufacturer with a different name ("Victim-14 " ) is headquartered
at Address-1 .

                lV . On or about March 7 , 2019 , OSUJI sent KUKOYI
a WhatsApp message containing a photograph of an email from a
ministry ( "Victim-15") stating , in part and in substance , that
Victim-15 had completed a $50 , 000 wire transfer .

           b.   On or about March 1 , 2019 and on or about March 6 ,
2019 , the following fraudulent transfers , among others , were made
into DC-1.

                 i .  On or about March 1, 2019 , Victim-14 made a
$107 , 970 transfer ("Wire - 2 " ) into DC -1, based on an email request
from an individual impersonating Vendor-1 .

                ii . On or about March 6 , 2019 , Victim-15 made a
$50 , 000 wire transfer ("Wire - 3") into DC - 1 , based on an email
request from an individual impersonating a vendor of Victim-15 .

                iii . On or about March 6 , 2019 , a regional bank
("Victim- 16") made a $200 , 000 wire transfer ("Wire - 4") into DC-1 ,
based on an email request from an individual impersonating a client
of Victim-16.    On or about March 12 , 2019 , Victim-16 received a
request to send another $100 , 000 .

           c.   On or about March 1 , 2019 and on or about March 6 ,
2019 , the following fraudulent transfers , among others , were made
out of DC-1.

               i .  On or about March 1 , 2019, a $75 , 340 check
("Check-21") drawn from DC - 1 was deposi t ed into Account -12.

                 ii . On or about March 6 , 2019 , a $27 , 148 check
("Check-22") drawn from DC - 1 was deposited into an account
("Account-21" or "DC-2") held in the name of " Dynamic Construction
LLC ," i.e ., the same name as DC-1 , at a national bank ("Bank-5 " )
other than Banks - 1 through 4 .

            d.   From on or about March 19 , 2019 to on or about March
28 , 2 019 , the following transactions , among others , were made
concerning an account ("Account-22 " or " DC - 3") at Bank-2 held in




                                   12
     Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 13 of 20




the name of "Dynamic Construction LLC ," i . e ., the same name as DC -
1 and DC- 2 .

               i .  On or about January 16 , 2019 , a co-conspirator
not named herein (" CC-2 " ) received a WhatsApp message from an
individual whose name appears in the conversation as " Bo " ("CC -
3") .  In the message , CC - 3 referenced his own prior arrest and
included a link to a webpage containing an arrest photograph and
the name BALDWIN OSUJI .  I therefore believe that CC-3 is OSUJI .

                ii . On or about March 19 , 2019 , OSUJI sent CC - 2 a
WhatsApp message containing the name " Dynamic Construction LLC"
and the name of an individual , social security number , physical
address , and email address matching the name , social security
number , physical address , and email address on file for DC-3 .

                  iii . On or about March 19 , 2019 , CC - 2 sent a
WhatsApp message to a co - conspirator not named herein (" CC - 4") .
The message contained the name " Dynamic Construction LLC " and the
same name of an indi victual , social security number , physical
address , and email address that had been sent by OSUJI .            In
addition , CC-2 ' s message to CC - 4 contained the bank account number
for DC - 3 and an online username , password , and security answers
for Bank- 2 .

                 iv . On or about March 19 , 2019 , ANTHONY LEE
NELSON , the defendant , was recorded on surveillance depositing a
$22 , 228 official check (" Check- 23 " ) drawn from DC - 2 into DC - 3 .

                v.   On or about March 28 , 2019 , an individual I
recognized from a driver ' s license photograph as DERRICK BANKS ,
the defendant , was recorded on surveillance withdrawing cash from
DC-3 .

                 vi . On or about March 28 , March 29 , and March 30 ,
2019 , NELSON was recorded on surveillance withdrawing cash from
DC - 3. During one of NELSON ' s withdrawals on March 28 , 2019 , BANKS
is also visible on surveillance sitting in the passenger seat of
NELSON ' S car .

                         The Skaginn Accounts

       14 . In the course of my investigation , I have identified
four accounts at a national bank ( " Bank- 6" ) other than Banks - 1
through 5 that were opened using the same name of an individual
 (" Individual - 1 " ) , socia l security number , and phone number . Three
of the accounts were held in the name of " Skaginn HF LLC " and were
opened on or about the following dates :                September 15 , 2018



                                    13
      Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 14 of 20




(" Account - 23 " or " Skaginn-1 " ) ; October 24 , 2018 (" Account - 24" or
"Skaginn-2"); and April 3 , 2019 ("Account-25 " or "Skaginn-3").
The fourth account was held in the name of Individual - 1 and was
opened on or about November 9 , 2018 ( " Account-26 " or " Skaginn-4 ,"
and   collectively      with   Skaginn-1     through    3,   the  " Skaginn
Accounts " ) .    As discussed below , the Skaginn Accounts were hub
accounts into which members of the conspiracy transferred the
proceeds of their frauds .

     15 . Based on my discussions with other law enforcement
agents , bank investigators , and other individuals, and my review
of reports , records , and surveillance videos and stills , and my
review of phone contents collected pursuant to a search warrant ,
I know the following , among other things :

            a.    C Smith Realty.

                      i .   Based on bank records , I have identified bank
accounts held in the name of " C Smith Realty LLC " (" Shell Entity -
7 " ) at , among other banks , Bank- 3 ("Account-27 " ) and Bank- 1
(" Account - 28 " ) .     Account - 27 and Account-28 were registered under
the same individual name ,               social security number , physical
address , and email address .

                  ii . On or about October 10 , 2018 , a $53 , 000
official check ("Check-24 " ) drawn from Account - 27 was deposited
into Skaginn- 1 .

               iii . Between on or about December 5 , 2018 and on or
about December 7 , 2018 , an energy company ("Victim- 17") made wire
and ACH transfers totalling more than $4 million to Account - 28 ,
based on an email from an individual purporting to represent a
business partner of Victim-17 .

                   iv . On or about February 1 , 2019 , BALDWIN OSUJI ,
the defendant , sent CC - 2 a WhatsApp message containing a screenshot
of an email from Bank- 1 stating , in part and in substance , that
Account - 28 would be closed due to unauthorized transactions (the
" Screenshot " ) .   Approximately one minute later , CC-2 sent the
Screenshot via WhatsApp to CC-4 .

            b.    NAL Developments.

                  i .    Based on bank records, I have identified bank
accounts held in the name of " NAL Developments LLC " (" Shell Entity -
8 " ) at the following banks , among others :          (1) Bank- 2 ("Account -
29 " or "NAL-1"); (2) Bank- 3 (" Account - 30 " or " NAL - 2 " ) ; (3) Bank-1
("Account - 31 " or " NAL - 3 " ) ; and (4) a national bank (" Bank- 7 " ) other



                                      14
     Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 15 of 20




than Banks-1 through 6 ("Account-32 " or " NAL - 4" ) . Each of these
accounts was registered under the same individual name , social
security number , physical address , and email address .

                ii . On or about October 3 , 2018 , a $48 , 000 wire
transfer (" Wire-5 " ) was issued from Account-27 into NAL-1 .

               iii . On or about October 6 ,    2018 , a $50 , 500
official check drawn from Account-27 was deposited into NAL - 2 .

               iv . Between on or about January 14 , 2019 and on or
about January 30 ,    2019 ,   a bolt manufacturer        (" Victim- 18 " )
transferred more than $800 , 000 to NAL - 2 , based on an email request
from an individual impersonating a supplier of Victim- 18 .

                v.   On or about January 2 , January 4 , January 9 ,
January 11 , January 13 , and January 18 , 2019 , an individual I
recognized from a driver ' s license photograph as JAMAR SKEETE , the
defendant , was recorded on surveillance withdrawing cash from NAL -
3.

                   vi . On or about February 11 , 2019 , a counterfeit
$190 , 000 . 22 check (" Check-25 " ) purportedly written by a trust
(" Victim- 19 " ) was deposited into NAL-3 .

                 vii . Between on or about May 23 , 2019 and on or
about June 6 , 2019 , a disability non - profit organization (" Victim-
20 " ) transferred a total of $757 , 350 . 10 into NAL - 4 , based on an
email request from an individual impersonating a vendor of Victim-
20 .

                 viii .         On or about May 31 , 2019 , a $21 , 000
cashier ' s check   (" Check - 26 " ) drawn from NAL - 4 was deposited into
Skaginn- 3 .

           C .   KL Teho Oy.

                  i .    On or about October 16 , October 17 , October
19 , and October 22 , 2018 , an individual I recognized from a prior
arrest photograph as IBRAHIIMA DOUKOURE , the defendant , was
recorded on surveillance withdrawing cash from an account
(" Account-33 " ) at Bank- 1 he l d i n the name of " KL - Teho Oy LLC"
(" Shell Entity - 9" ) .

                ii .  On or about October 29 , 2018 and on or about
October 30 , 2018 , an electronics manufacturer (" Victim- 21 " ) sent
transfers total l ing more than $1 . 6 million to Account - 33 . On or




                                     15
     Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 16 of 20




about November 1 , 2018 , Victim-19 attempted to recall the transfers
on the basis of email fraud .

                    iii . On or about October 30 , 2018 , a $55 , 400 check
(" Check - 27 " ) drawn from Account - 33 was deposited into Skaginn-1 .

           d.    Shrader Electric.

                i .   Between on or about March 22 , 2019 and on or
about March 29 , 2019 , a plastic fabricator (" Victim- 22 " ) sent a
total of $56,918 . 82 in payments to an account ("Account-34 " ) held
at Bank-1 in the name of "Shrader Electric " (" Shell Entity - 10 " ) .
On or about April 1 , 2019 , Victim-22 attempted to recall the
transfers on the basis of email fraud .

                 ii . On or about March 28 , March 30 , March 31 , and
April 3 , 2019 , DOUKOURE was recorded on surveillance withdrawing
cash from Account-34 .

                    iii . On or about March 30 ,        2019 , a  $15 , 000
cashier ' s check     ("Check- 28 " ) drawn from Account-34 was deposited
into Skaginn-1 .

                 iv . On or about April 2 ,        2019 , a state bar
foundation ("Victim-23 " ) made a $282 , 042 . 55 wire transfer (" Wire -
6" ) into Account-34 , based on wire instructions provided by an
individual purporting to be the seller in a real property
transaction .   On or about April 4 , 2019 , Victim- 23 attempted to
recall Wire - 6 on the basis of email fraud .

           e .   Pepco.

                i .  On or about May 3 , 2019 , DOUKOURE was recorded
on surveillance depositing a stolen $60 , 507 . 61 check ("Check-29 " )
intended for a company ( "Victim-2 4" ) into an account ( " Account -
35 " ) held in the name of "Pepco LLC " ("Shell Entity-10") at a
national bank ("Bank-8") other than Banks-1 through 7 .

                ii . On or about May 17 ,        2019 , DOUKOURE was
recorded on surveillance requesting a $20 , 000 official check
("Check-30") drawn from Account-35 .       On or about May 20 , 2019 ,
Check- 30 was deposited into Skaginn - 3 .

                  iii . Between on or about May 31 , 2019 and June 10 ,
2019 , a shipping company (" Victim- 25 " ) made transfers totalling
$305 , 497 . 19 to Account - 35 , based on an email request from an
individual impersonating a vendor of Victim- 25 .




                                      16
     Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 17 of 20




                  iv . On or about June 5 ,    2019 , DOUKOURE was
recorded on surveillance requesting an $ 80 , 000 official check
(" Check-31 " ) drawn from Account-35 .  On or about June 6 , 2 019 ,
Check- 31 was deposited into Skaginn- 4.

           f.    Victim-26

                  i .  On or about May 10 , 2019 , an individual
(" Victim-26 " ) in Manhattan , New York , sent a $59 , 500 wire transfer
(" Wire-7 " ) to Skaginn- 1 from a Bank- 7 branch in Yonkers , New York .

               ii . Victim- 26 sent Wire - 7 based on an email
request from an individual impersonating Victim- 26 ' s attorney in
connection with a real estate transaction .

           g.    AK Property Investments.

                   i .    On or about May 30 , 2019 , DERRICK BANKS , the
defendant , was recorded on surveillance opening two accounts
 (" Account - 36 " and " Account-37 " ) at Bank-1 .      Account - 36 and
Account - 37 were both held in name of " AK Property Investments LLC "
 (" Shell Entity- 12 " ) .   To open Account - 36 and Account - 37 , BANKS
provided Bank-1 with the name of another person (" ID Vict i m- 5 " ) .
POOLE also provided Bank- 1 with a social security number matching
the actual social security number of ID Victim- 5 .

                   ii . On or about June 14 , 2019 , a hospital system
(" Victim- 27 " ) made a $392 , 700 transfer (" Wire - 8 " ) to Account-36 ,
based on an email request from an individual purporting to be a
vendor of Victim- 27 . On or about June 18 , 2019 , Victim- 27 made an
additional $196 , 700 transfer (" Wire - 9" ) to Account - 36 .

               iii . On or about June 14 ,           2019 ,   $196 , 000   was
transferred from Account - 36 to Account - 37 .

               iv . On or about June 14 , 2019 , BANKS was recorded
on surveillance withdrawing cash from Account - 36 .

               v.    On or about June 15 , 2019 and June 20 , 2019 ,
ANTHONY LEE NELSON , the defendant , was recorded on surveillance
withdrawing cash from Account - 36 .

                   vi . On or about June 17 , 2019 , an $85 , 000 check
(" Check- 32 " ) drawn from Account - 37 was deposited i nto Skaginn- 2 .

           h.    King Metal Fencing.

               i .  On or about June 13 , 2019 , BANKS was recorded
on surveillance opening an account (" Account - 38 " ) at Bank- 1 held


                                     17
     Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 18 of 20




in name of " King Metal Fencing LLC " (" Shell Entity- 13 " ) . To open
Account-38 , BANKS provided Bank-1 with the name of another person
(" ID Victim- 6" ) . BANKS also provided Bank- 1 with a social security
number matching the actual social security number of ID Victim- 6 .

                   ii . On or about June 2 6 , 2019 , a car dealership
 (" Victim-28 " ) issued an $185 , 900 wire transfer (" Wire-10 " ) to
Account - 38 ,   based on an email     request from an individual
impersonating an owner of Victim- 28 .

                    iii . On or about June 28 , 2019 , a $20 , 800 check
(" Check - 33 " ) drawn from Account - 38 was deposited into Skaginn- 2 .

            i .   Front Paige Events.

                    i .  On or about July 26 , 2019 , JOSHUA HICKS , the
defendant ,     was recorded on surveillance opening an account
(" Account - 39 " ) at Bank- 1 held in the name of " Front Paige Events
LLC " (" Shell Entity - 14 " ) . To open Account-39 , HICKS provided Bank-
1 with the name of another person (" ID Victim-7 " ) .         HICKS also
provided Bank- 1 with a social security number matching the actual
social security number of ID Victim- 7 .

                 ii . On or about August 9 , 2019 , a city (" Victim-
29 " ) in California transferred more than $2 million to Account -
39 , based on an email request from an individual impersonating a
vendor of Victim-29 .

                iii . Between on or about August 9 , 2019 and on or
about August 19 , 2019 , Account-39 was depleted through a series of
personal checks , including the following :

                        (1)   Bishop World Studios.

                               (a) On or about August 13 , 2019 , an
individual I recognized from a prior arrest photograph as KOWAN
POOLE , the defendant , was recorded on ATM surveillance making an
opening deposit of $100 into an account (" Account - 40 " ) at Bank- 2
held in the name of " Bishop World Studios LLC " (" Shell Entity -
15 " ) . To open Account - 40 , POOLE provided Bank- 2 with the name of
another person (" ID Victim-8 " ) .    POOLE also provided Bank-2 with
a social security number matching the actual social security n umber
of ID Victim- 8 .

                              (b)    On or about August 14 , 2019 , the
following checks were drawn from Account - 39 :        (1) a $98 , 600 check
(" Check- 34 " ) ; a second $96 , 600 check (" Check- 35 " ) ; and a $96 , 500
check (" Check- 36 " ) .



                                     18
      Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 19 of 20




                            (c)  Check - 34  was   deposited      into
Account-40 .   Check-35 and Check-36 were deposited into bank
accounts held in the name of "Bishop World Studios LLC ," i . e ., the
same name as Account - 40 , at banks other than Bank- 2 .

                          (d)  On or about August 26 , 2019 and
August 28 , 2019 , POOLE was recorded on surveillance withdrawing
cash from Account - 40.

                           (2)   AK Property Investments.

                              (a) On or about August 9 ,     2019 , a
$98 , 650 check ("Check-37 " ) was drawn from Account-39. On or about
August 16 , 2019 , a $98 , 115 check ("Check - 38 " ) was drawn from
Account - 39.

                                (b) Check- 37  and        Check- 38  were
deposited into two         accounts held in the name of " AK Property
Investments , " i . e .,   the same name as Account - 37 , at banks other
than Bank- 1.

                         (c)  As set forth above ,          Check-32     was
drawn from Account-37 and deposited into Skaginn- 2 .

                           (3)   King Metal Fencing.

                             (a) On or about August 15 ,        2019 ,    an
$88 , 964 check (" Check-39") was drawn from Account-39.

                            (b)  Check- 39 was   deposited into    an
account held in the name of " King Metal Fencing LLC , " i . e ., the
same name as Account - 38 , at a bank other than Bank-1 .

                           (c)  As set forth above , Check-33 was
drawn from Account - 38 and deposited into Skaginn-2.




                                       19
         Case 1:20-cr-00003-KPF Document 1 Filed 11/27/19 Page 20 of 20




       WHEREFORE , the deponent respectfully requests that warrants
 issue for the arrests of OLADAYO OLADOKUN , FAROUK KUKOYI , BALDWIN
 OSUJI , HENRY OGBUOKIRI , JOSHUA HICKS , ANTHONY LEE NELSON , DERRICK
 BANKS , IBRAHIIMA DOUKOURE , JAMAR SKEETE , PAUL YAW OSEI , JR ., KOWAN
 POOLE , DARREL WILLIAMS , DARYL BARTLEY , GARNET STEVEN MURRAY - SESAY ,
 a/k/a    STEVEN   GARNET  MURRAY - SESAY , and  ANDREW   HEAVEN ,   the
 defendants , and that they be arrested and imprisoned , or bailed ,
 as the case may be .
                                                                                                                                                  ·.




                                                                                                    /                                         ·        ~


                                                                            ~INO
                                                                           Detective
                                                                           New York City Police Department


 Sworn to before me this
fioay   of November 2019

                                                                                                                              ·,
                                                                                                                      ........... .,.
               ~             ,--""" -- 4~:,..__=-' ., - _.. :.
                                                       ...                       .:::"'•,..\ ..   ' ... '"lo                            ""\
 -------L..L------------ - -----~ ~~~ ~ . ~
 THE HONORABLE ROBERT W. LEHFB'JR~
                          '"" . '"' ._
                                             ~ --.·--
 United States Magistrate c:fudge - ,t~ _.:_ ~ -- ....
                                                       . - ' ~,~:::-
                                                             " \..'-               ~~,,
                                         ...    ...          ..          :\·.., .." .._==-:_            '      • ..         ..:::... :::
 Southern District of New 'f o:r:·J,<- ·:,._ ,-.:.......         ...,
                                         -...         ::'-        ...... ~':     '--                                            "




                                                                       20
